Third District Court of Appeal
                               State of Florida

                         Opinion filed November 9, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-2302
                         Lower Tribunal No. 12-41663
                             ________________


                  Kantor, Palmetto & Associates, P.L.,
                                    Appellant,

                                        vs.

                         Medley Plaza, Inc., et al.,
                                    Appellees.


      An Appeal from the Circuit Court for Miami-Dade County, Lisa S. Walsh,
Judge.

      Law Offices of Jonathan J. Alfonso, P.A., and Jonathan J. Alfonso and
Carolina Maria Dutriz, for appellant.

     South Milhausen, P.A., and F. Lee Morrison (Orlando), for appellee The
Rama Fund, LLC.

Before SUAREZ, C.J., and FERNANDEZ and SCALES, JJ.

     PER CURIAM.
      Appellant Kantor, Palmetto & Associates, P.L. was appointed by the trial

court to serve as the receiver in this commercial foreclosure case. Kantor

challenges the trial court’s order that determined the amount of receivership fees to

which Kantor is entitled.

      Finding no abuse of discretion, we affirm that portion of the trial court’s

order setting Kantor’s receivership fees. Because it appears from the record,

however, that the trial court did not adjudicate Kantor’s claim seeking

approximately $15,319.56 in attorney’s fees, we remand the case to the trial court

specifically to adjudicate Kantor’s claim for recoupment of its attorney’s fees.

      Affirmed in part, remanded in part.




                                          2